   Case 3:20-cv-02501-B Document 18 Filed 09/11/20                      Page 1 of 12 PageID 516



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 CYBERX GROUP, LLC and                               §
 DAVID E. LINDSEY                                    §
                                                     §
       Plaintiffs,                                   §
                                                     §
 v.                                                  §    CIVIL ACTION NO. 3:20-CV-2501-B
                                                     §
 CHRISTOPHER PEARSON and                             §
 CYBERX, LLC,                                        §
                                                     §
       Defendants.                                   §

                             MEMORANDUM OPINION & ORDER

        Before the Court is Plaintiffs CyberX Group, LLC and David E. Lindsey’s Motion for

Temporary Restraining Order (TRO) (Doc. 7). After considering the parties’ briefing and oral

arguments at a hearing on the motion held on September 8, 2020, the Court DENIED Plaintiffs’

motion on the grounds that Plaintiffs failed to demonstrate a substantial likelihood of success on the

merits of their claims. This Order further explains the Court’s reasoning.

                                                     I.

                                           BACKGROUND1

        Defendant Christopher Pearson established CyberX, LLC (Defendant “CyberX”) in 2013 to

develop and market software for multi-level-marketing (MLM) companies. Doc. 12, Defs.’ Resp., 2.

At least until 2017, Pearson was the sole owner of CyberX. See id.; Doc. 7, Pls.’ Mot., 7. In early



        1
          The facts are drawn from Plaintiffs’ TRO motion and the parties’ briefing. See Doc. 7, Pls.’ Mot.;
Doc. 12, Defs.’ Resp.; Doc. 14, Pls.’ Reply. Unless otherwise indicated, the Court has omitted the parties’
citations to the appendices.

                                                   -1-
  Case 3:20-cv-02501-B Document 18 Filed 09/11/20                  Page 2 of 12 PageID 517



2017, Plaintiff David Lindsey entered into a relationship with Pearson and CyberX wherein Lindsey’s

healthcare companies, Agentra, LLC and MyHealthPass, LLC, issued monthly payments to CyberX

in amounts between $11,000 and $30,000. Doc. 7, Pls.’ Mot., 7; Doc. 12, Defs.’ Resp., 3. In return,

CyberX modified its MLM software to fit the needs of healthcare services and provided the software

to Agentra and MyHealthPass. Doc. 7, Pls.’ Mot., 7; Doc. 12, Defs.’ Resp., 3.

       In January 2018, Pearson emailed Lindsey, expressing his desire to form a separate entity,

CyberX Group, LLC (Plaintiff “CXG”), with ownership to be split 70/20/10, respectively, between

Lindsey, Pearson, and Troy Van Zile—an Agentra employee involved with the software development

at CyberX. Doc. 7, Pls.’ Mot.,7–8. On March 22, 2018, Pearson and Lindsey signed a handwritten

agreement on a single sheet of ruled paper (the “March 22 Agreement”), indicating the

aforementioned ownership division of CXG and seemingly designating Pearson as the sole owner of

CyberX. Doc. 12-1 Defs.’ App., Ex. J. On July 10, 2018, Lindsey, Pearson, and Van Zile executed a

more formal and detailed “Company Agreement of CyberX Group LLC” (“Company Agreement”),

which was backdated to March 14, 2017. Doc. 12-1, Defs.’ App., Ex. L, 1, 30. Two provisions are

relevant for Plaintiffs’ motion for a TRO. Section 3.6(B) of the Company Agreement provides:

       Confidentiality . . . . Each Member shall hold in strict confidence any information
       that it receives concerning [CXG] that is identified as being confidential (and if that
       information is provided in writing, that is so marked) and may not disclose it to any
       Person other than another Member, except for [exceptions listed].

Doc. 8-7, Pls.’ App., Ex. G, 9. Section 4.12 of the Company Agreement provides:

       Conflicts of Interest . . . . [E]ach Manager, Member and officer of [CXG] at any
       time and from time to time may engage in and possess interests in other business
       ventures of any and every type and description, independently or with others, save
       and except for ones in competition with [CXG], with no obligation to offer to [CXG]
       or any other Member, Manager, or officer the right to participate therein.


                                                -2-
   Case 3:20-cv-02501-B Document 18 Filed 09/11/20                  Page 3 of 12 PageID 518



Id. at 11.

        Once formed, CXG obtained a commercial lease for an Idaho office as well as a corporate

bank account, both of which CXG currently possesses. Doc. 7, Pls.’ Mot., 9; see Doc. 12, Defs.’ Resp.,

3, 6. Pearson served as CXG’s president for two years after CXG’s formation, working primarily in

the Idaho office. Doc. 7, Pls.’ Mot., 9. During his time as president, Pearson oversaw the

development of software, cumulating in a product that Plaintiffs refer to as “Healthcare 212.” Id.

at 10. CXG executed two contracts to provide this software (or tailored versions of it) to American

Workers Insurance Services, Inc. (AWIS) and Coterie Advisory Group, Inc. (“Coterie”). Id. These

contracts remain in effect and serve as crucial sources of CXG’s income. Id.

        After the success of Healthcare 212, Lindsey and Pearson planned for development of a

second version (“HC 2.0"), which was originally promised to Lindsey by Fall 2019. Id. Pearson did

not deliver HC 2.0. Id. According to Plaintiffs, Pearson was not working on HC 2.0, but was instead

developing new MLM software for CyberX based on the ideas and designs that had been developed

for Healthcare 212. Id. Defendants contend, however, that Pearson did not deliver HC 2.0 because

Lindsey failed to fund the project as promised. See Doc. 12, Defs.’ Resp., 5–6. According to

Defendants’ brief and responses at the hearing, CXG was in such financial distress that it had

terminated all of its employees by the middle of 2020. Id. at 6. The relationship between Lindsey and

Pearson soured and they decided to part ways. Doc. 7, Pls.’ Mot., 11; Doc. 12, Defs.’ Resp., 6.

        Subsequently, Pearson and CyberX, through their attorney, delivered a letter on August 10,

2020 (the “August 10 Letter”), claiming sole ownership of any software developed during the

existence of CXG and urging CXG to release AWIS and Coterie from their contracts with CXG.

Doc. 8-17, Pls.’ App., Ex. Q, 1, 3. The relevant portion of the August 10 Letter states:

                                                -3-
   Case 3:20-cv-02501-B Document 18 Filed 09/11/20                   Page 4 of 12 PageID 519



        [CyberX and Pearson] anticipate that AWIS and Coterie will eventually decide to
        transition to a contract with [CyberX and Pearson] simply because they will
        eventually need assistance that [CXG and Lindsey] do not have the expertise to
        provide. We do not want to reach a deal with [AWIS and Coterie] only for a dispute
        to arise. . . . [Releasing AWIS and Coterie] will leave AWIS and Coterie free to
        immediately terminate their contracts with CyberX Group during the period if they
        wish, or to stay with [CXG] if they prefer.

Id. at 3.

        In response, Lindsey and CXG commenced a lawsuit against Pearson and CyberX. See

generally Doc. 1, Compl. They also filed a motion for a TRO on August 25, 2020, seeking, in essence,

to prohibit Defendants from (1) disclosing CXG’s trade secrets; (2) transferring or licensing CXG’s

intellectual property; (3) accessing or modifying CXG’s software or other intellectual property;

(4) soliciting CXG’s clients; (5) directly competing with CXG; (6) entering or removing any personal

property from CXG’s offices; and (7) accessing CXG’s bank account. Doc. 7, Pls.’ Mot., 12–13.

        On September 3, 2020, Defendants filed their response (Doc. 12) to Plaintiffs’ motion for a

TRO. On September 8, 2020, Plaintiffs filed a reply in support of their motion (Doc. 14), and the

Court held a telephonic hearing for consideration of the TRO motion the same day. At the

conclusion of the hearing, the Court denied Plaintiffs’ motion for the reasons set forth below.

                                                  II.

                                       LEGAL STANDARD

        “Injunctive relief is an extraordinary and drastic remedy, and should only be granted when

the movant has clearly carried the burden of persuasion.” Anderson v. Jackson, 556 F.3d 351, 360 (5th

Cir. 2009) (internal quotations and citation omitted). To obtain a TRO, a plaintiff must show: (1) “a

substantial likelihood of success on the merits;” (2) “a substantial threat of immediate and irreparable

harm, for which he has no adequate remedy at law;” (3) “that greater injury will result from denying

                                                 -4-
     Case 3:20-cv-02501-B Document 18 Filed 09/11/20                   Page 5 of 12 PageID 520



the [TRO] than from its being granted;” and (4) “that a [TRO] will not disserve the public interest.”

Dearmore v. City of Garland, 2005 WL 1630156, at *1 (N.D. Tex. June 28, 2005) (citing, inter alia,

Clark v. Prichard, 812 F.2d 991, 993 (5th Cir. 1987)).

                                                   III.

                                              ANALYSIS

A.      Substantial Likelihood of Success on the Merits

        To demonstrate a likelihood of success on the merits, “the plaintiff must present a prima facie

case, but need not prove that he is entitled to summary judgment.” TFC Partners, Inc. v. Stratton

Amenities, LLC, 2019 WL 369152, at *2 (W.D. Tex. Jan. 30, 2019) (citation omitted). Plaintiffs

premise their request for a TRO on three claims: (1) declaratory judgment that CXG owns all

intellectual property relating to the software developed since Lindsey’s initial business relationship

with Pearson; (2) breach of contract; and (3) breach of fiduciary duty. Doc. 7, Pls.’ Mot., 14–22.

Based on the parties’ briefing and the telephonic hearing, the Court concludes that Plaintiffs have

not established a substantial likelihood of success on the merits, as explained below.2 Thus, the Court

DENIES Plaintiffs’ motion for a TRO.

        1.      Request for declaratory judgment

        Plaintiffs request a declaratory judgment that “all intellectual property relating to the

Healthcare Platform, including all copyrights, trade secrets, trademarks, documents, and works in

progress are the sole property of CXG.” Doc. 7, Pls.’ Mot., 14. Plaintiffs contend that CXG’s



        2
         Because Plaintiffs have not demonstrated a likelihood of success on the merits, the Court does not
analyze whether Plaintiffs show a substantial threat of immediate and irreparable harm, whether the balance
of harms favors Plaintiffs, or whether a TRO will disserve the public interest.

                                                   -5-
  Case 3:20-cv-02501-B Document 18 Filed 09/11/20                      Page 6 of 12 PageID 521



ownership originates from Lindsey’s ownership interest in CyberX and its software assets, as well as

CXG’s independent ownership of software developed after CXG’s formation. Id. at 14–18. From the

facts presented, however, Lindsey and CXG’s ownership is not readily apparent.

               a.      Lindsey’s ownership in CyberX or its software

       First, Plaintiffs claim that Lindsey owns the intellectual property developed by CyberX

because Pearson transferred a fifty-percent ownership interest in CyberX to Lindsey in exchange for

Lindsey’s financial support or, alternatively, because Lindsey owns fifty percent of the healthcare

software developed since his relationship with CyberX commenced. See id. Plaintiffs’ only support for

Lindsey’s purported ownership are the payments made by Lindsey’s company, Agentra, to CyberX,

as well as a January 9, 2017, email wherein Pearson states to Lindsey, “I am on board in terms of 50%

in CyberX in exchange for a set agreement dependent upon the terms of the contract we make with

CyberX & My Health Pass.” See id. at 7, 16; Doc. 8-1, Pls.’ App. Ex. A.

       In response, Defendants assert that CyberX’s relationship with Lindsey was not a partnership,

but simply a service agreement wherein CyberX modified its software to fit Agentra’s and

MyHealthPass’s needs, licensed software to the companies, and received monthly payments in return.

Doc. 12, Defs.’ Resp., 2–3. As evidence of this agreement, Defendants point to similar service

contracts between CyberX and its other clients, as well as the monthly invoices issued by CyberX to

Agentra and Lindsey. Id. Regarding the January 9, 2017, email, Defendants claim that Pearson’s

statement was merely made during negotiations for an “agreement that never came to fruition” and

deny that any transfer of interest ever occurred. Id. at 12. Lastly, Defendants point to the March 22




                                                -6-
   Case 3:20-cv-02501-B Document 18 Filed 09/11/20                       Page 7 of 12 PageID 522


Agreement that seemingly designates Pearson as the sole owner of CyberX. Id. at 4.3 Absent

additional evidence that demonstrates a voluntary transfer of ownership, the Court is satisfied with

Defendant’s explanation and does not find that Plaintiffs have shown a likelihood of establishing

Lindsey’s ownership of CyberX or its software.

                b.       CXG’s software ownership

        Second, Plaintiffs claim that CXG owns the intellectual property of the healthcare software

developed since CXG’s formation. Doc. 7, Pls.’ Mot., 18–19. Plaintiffs assert that any software

developed by CXG employees, including Pearson, belongs to CXG as “works made for hire” under

the Copyright Act of 1976. Doc. 14, Pls.’ Reply, 4–6 (quoting 17 U.S.C. § 201(b)). Pursuant to the

Copyright Act, an employer owns the copyright in “a work prepared by an employee within the scope

of his or her employment[.]” 17 U.S.C. §§ 101, 201(b).

        The parties dispute the nature of CXG’s business. While Plaintiffs claim that CXG was

created as “primarily a technology development company,” Doc. 7, Pls.’ Mot., 9, Defendants contend

that CXG was created as a “middleman or agent for the sale of [CyberX] services to the insurance

industry” and that CXG is engaged in marketing, but not developing, software. Defs.’ Resp., 3–4

(emphasis added). In support of their claim that CXG is a development company, Plaintiffs point to

Pearson’s statement that CXG “create[s] custom software solutions” and an email to a programming

team in India, where Pearson states, “[CXG] owns the software[.]” Doc. 14, Pls.’ Reply, 1–2.

Plaintiffs’ evidence does not demonstrate a substantial likelihood that CXG is a technology

development company rather than a marketing company for CyberX. First, Pearson’s statement that

        3
         Plaintiffs do not address the significance of the March 22 Agreement in their briefing. See generally
Doc. 7, Pls.’ Mot.; Doc. 14, Pls.’ Reply. At the hearing, Plaintiffs could not state whether the March 22
Agreement was a binding contract or something else entirely.

                                                    -7-
  Case 3:20-cv-02501-B Document 18 Filed 09/11/20                   Page 8 of 12 PageID 523


CXG “create[s] custom software solutions” is ambiguous and could be interpreted multiple ways. A

“software solution” could be actual software development, but could also be a service connecting

clients with software providers. Second, Pearson’s email to the India programming team does not

provide context for his statement and does not indicate to which “software” it refers. The email’s

purpose could simply have been to inform its recipients that the India programming team would not

own the software it was helping to develop. If CXG is purely a marketing company, then software

development is not within the scope of CXG employment and CXG cannot claim copyright

ownership over the software as a work made for hire.

       Based on the evidence at hand, Plaintiffs are unlikely to prevail in their request for

declaratory judgment. Plaintiffs have not sufficiently shown that any voluntary transfer of ownership

ever occurred or that CXG was a software development company rather than a software marketing

company. This claim, therefore, may not serve as the basis for a TRO.

       2.       Breach of contract

       In support of their motion for a TRO, Plaintiffs assert that they are likely to succeed on their

breach-of-contract claim, specifically alleging breaches of Sections 3.6(B) and 4.12 of the Company

Agreement. See Doc. 7, Pls.’ Mot., 19–21. A breach-of-contract claim has four elements: (1) “the

existence of a valid contract”; (2) the plaintiff’s performance or tender of performance; (3) the

defendant’s breach of the contract; and (4) “damages sustained as a result of the breach.” Innova

Hosp. San Antonio, LP v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 731 (5th Cir. 2018).

Neither party disputes the validity of the Company Agreement or the sufficiency of Lindsey’s

performance under it. See generally Doc. 7, Pls.’ Mot.; Doc. 12, Defs.’ Resp. However, Plaintiffs fail

to demonstrate that Defendants have breached the Company Agreement.

                                                -8-
  Case 3:20-cv-02501-B Document 18 Filed 09/11/20                    Page 9 of 12 PageID 524


       First, Plaintiffs claim that Pearson violated the confidentiality provision, Section 3.6(B),

which prohibits any member from disclosing “any information that it receives concerning [CXG] that

is identified as being confidential (and if that information is provided in writing, that is so

marked)[.]” Doc. 8-7, Pls.’ App., Ex. G, 9. Plaintiffs claim that “[b]y asserting dominion over, among

other things, CXG’s trade secret assets, it is clear that [Defendants] intend to disclose or license

those secrets to third parties[.]” Doc. 7, Pls.’ Mot., 21. Plaintiffs do not, however, indicate which

trade secrets, aside from intellectual property in the software—over which Plaintiffs have not

established ownership—are at risk of wrongful disclosure. Moreover, Plaintiffs do not allege that any

at-risk trade secrets were identified as being confidential as required by Section 3.6(B). At the

hearing, Plaintiffs pointed to a boilerplate “Confidentiality Notice” found at the end of CXG emails,

which states that the email message and attachments “may contain confidential and privileged

information.” Doc. 15-5, Pls.’ Reply App., Ex. X, 1–13. This evidence does little to bolster Plaintiff’s

claim that Pearson breached Section 3.6(B), as Plaintiffs have not shown that Pearson disclosed

these emails or their attachments to a third party. Accordingly, Plaintiffs have not demonstrated a

substantial likelihood of success on their claim for breach of Section 3.6(B).

       Second, Plaintiffs claim that Pearson violated Section 4.12, which prohibits members from

engaging in other business ventures in competition with CXG. Doc. 8-7, Pls.’ App., Ex. G, 11–12.

As the sole evidence of Pearson’s breach, Plaintiffs point to the August 10 Letter from Defendants’

attorney, interpreting the letter as “Pearson’s stated intention to co-opt CXG’s current clients[.]”

Doc. 7, Pls.’ Mot., 23. This intent is not apparent from the letter itself. See Doc. 8-17, Pls.’ App.,

Ex. Q, 3. To the contrary, the letter expressly states that Defendants wish to avoid conducting

business with AWIS and Coterie in a way that would lead to a dispute with CXG. Id. At the hearing,

                                                 -9-
  Case 3:20-cv-02501-B Document 18 Filed 09/11/20                  Page 10 of 12 PageID 525


Defendants explained that this letter was intended to advise CXG to release AWIS and Coterie from

their contracts because, from Defendants perspective, CXG could not meet its clients’ needs without

Pearson and CyberX. Plaintiffs do not provide any other evidence of Defendants’ intent to solicit

CXG’s clients. Accordingly, Plaintiffs have not demonstrated a breach of Section 4.12. Plaintiffs,

thus, are unlikely to succeed on their claim for breach of contract.

       3.      Breach of fiduciary duty

       Finally, Plaintiffs claim that Pearson breached his fiduciary duty to CXG. Doc. 7, Pls.’ Mot.,

21–22. “Under Texas law, a formal fiduciary relationship exists between a principal and its agent.”

Clarke-Smith v. Bus. Partners in Healthcare, LLC, 2016 WL 279094, at *11 (N.D. Tex. Jan. 22,

2016)(citing Ins. Co. of N. Am. v. Morris, 981 S.W.2d 667, 674 (Tex. 1998)). “When a fiduciary

relationship exists, the employee has a duty to act primarily for the benefit of the employer, not to

compete against the employer in matters connected with her employment, and to deal fairly with the

employer in all transactions between them.” Id. (citing Abetter Trucking Co. v. Arizpe, 113 S.W.3d

503, 509 (Tex. App. — Houston [14th Dist.] 2003, no pet.). Plaintiffs claim that Pearson served as

CXG’s president and that, as president, he owed CXG a fiduciary duty that he ultimately breached

because “he has not dealt fairly with the company, has competed with the company in its primary

business, and has misappropriated company assets.” Doc. 7, Pls.’ Mot., 22. While Plaintiffs may have

demonstrated the existence of a fiduciary duty, they offer little evidence to show that Pearson

breached his duty.

       Plaintiffs do not allege any unfair dealings other than Pearson’s alleged wrongful competition

with CXG and misappropriation of CXG assets. See id. As evidence for his wrongful competition with

CXG, Plaintiffs again point to the August 10 Letter. See id. As previously discussed, this letter does

                                                - 10 -
  Case 3:20-cv-02501-B Document 18 Filed 09/11/20                   Page 11 of 12 PageID 526


not sufficiently demonstrate that Pearson competed with, or intends to compete with, CXG.

Additionally, Plaintiffs have not successfully demonstrated that Pearson misappropriated CXG’s

assets. The allegedly misappropriated assets are the intellectual property in the software as well as

payments made from CXG to CyberX, which Defendants claim were agreed-upon service fees. Id.

at 21–22; Doc. 12, Defs.’ Resp., 13. As discussed, Plaintiffs have not sufficiently demonstrated that

CXG owns the software and, therefore, Pearson’s use cannot be considered misappropriation.

Further, as discussed, Plaintiffs have not shown that CXG was a development company rather than

a marketing company that paid CyberX a fee to sell CyberX’s software. If CXG is a marketing

company, then the service payments to CyberX would not have been misappropriated. Plaintiffs,

therefore, cannot sufficiently demonstrate that Pearson has misappropriated any of CXG’s assets,

competed with CXG, or otherwise breached his fiduciary duty.

       In sum, Lindsey and CXG have not established a likelihood of success on the merits of any

claim. First, there is insufficient evidence to succeed on Plaintiffs’ claim of ownership in the

intellectual property related to the software at issue. Second, Plaintiffs fail to demonstrate that

Pearson breached the Company Agreement and thus cannot likely succeed on their breach-of-

contract claim. Lastly, Plaintiffs have not demonstrated that they are likely to succeed on their claim

for breach of fiduciary duty.

                                                 IV.

                                          CONCLUSION

       For the foregoing reasons, the Court DENIES Lindsey and CXG’s motion for a TRO

(Doc. 7).




                                                - 11 -
Case 3:20-cv-02501-B Document 18 Filed 09/11/20   Page 12 of 12 PageID 527




    SO ORDERED.

    SIGNED: September 10, 2020.



                                  _________________________________
                                  JANE J. BOYLE
                                  UNITED STATES DISTRICT JUDGE




                                  - 12 -
